Citation Nr: 0029025	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment from April 6, 1994 to 
June 20, 1995.  


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963.  The appellant is the veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Pursuant to a May 1996 rating decision, the veteran was 
awarded a total disability rating, as well as basic 
entitlement to Dependents' Educational Assistance (DEA), 
effective from June 8, 1992.

2.  By VA letter dated in June 1996, the veteran and the 
appellant were notified of the May 1996 rating decision.

3.  On October 8, 1996, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance benefits.  

4.  On February 2, 1998, the RO received the appellant's 
Enrollment Certification, reflecting courses pursued at City 
College from April 6, 1994 through June 20, 1995.

5.  By VA letter dated in July 1998, the appellant was 
notified that her delimiting date was adjusted to reflect ten 
years from the date she was notified of her entitlement to 
Chapter 35 DEA benefits.



CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment from April 6, 1994 to June 20, 1995, 
have not been met.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 21.4131 (1999); 38 C.F.R. § 21.4131 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be paid Chapter 35 Dependents' Educational Assistance 
(DEA) benefits retroactively for enrollment between April 
1994 and June 1995.  The appellant essentially contends that 
she was not able to apply for such benefits until June 1996, 
at which time she was notified by the RO that the veteran was 
awarded a permanent and total disability evaluation.  
Moreover, she points out that in the May 1996 rating decision 
that awarded entitlement to DEA benefits, eligibility was 
established from June 8, 1992.  As such, the appellant 
maintains that her appeal should be granted.

This appeal was previously before the Board and remanded in 
July 2000, for consideration of a change in the law pertinent 
to this appeal, which had taken place during the pendency of 
this appeal.  The Board has reviewed the file, and is 
satisfied that the RO complied with the instructions in the 
July 2000 BVA remand.  As such, the case is ready for 
appellate disposition.  

The basis facts of this claim are as follows.  In a May 1996 
rating decision, the RO awarded the veteran entitlement to a 
total disability rating, effective from June 8, 1992.  That 
decision also included an award for basic eligibility to DEA 
benefits, effective from June 8, 1992.  See 38 U.S.C.A. 
§ 3501(a)(D).  The veteran was notified of that rating 
decision by VA letter dated in June 1996.  He was also 
notified that his spouse, the appellant, might be entitled to 
educational assistance.  On October 8, 1996, the RO received 
the appellant's Application for Survivors' and Dependents' 
Educational Assistance benefits.  On February 2, 1998, the RO 
received the appellant's Enrollment Certification, reflecting 
courses pursued at City College from April 6, 1994 through 
June 20, 1995.

As indicated above, during the pendency of this appeal, 
certain portions of 38 C.F.R. Part 21 that pertain to claims 
and effective dates for awards of educational assistance 
benefits were changed, effective June 3, 1999.  See 64 Fed. 
Reg. 23,769 (1999).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that when a law or 
regulation changes after a claim has been filed, but before 
the judicial appeal process has been completed, the version 
most favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility, 
as determined by 38 C.F.R. § 21.3046(a) or (b); (ii) one year 
before the date of claim; (iii) the date certified by a 
school or establishment under paragraph (b) or (c); and (iv) 
the later of the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice.  Paragraph (b), which governs school certification of 
courses leading to a standard college degree, provides that 
when a student enrolls in a resident course or subject, the 
commencing date of an award of educational assistance will be 
the first scheduled date of classes for the term in which the 
student is enrolled.  38 C.F.R. § 21.4131(b), (d) (1999).

Reviewing the appellants claim under the regulations in 
effect prior to June 3, 1999, Board finds that the claim must 
fail.  In that regard, the old regulations were clear that 
Chapter 35 DEA benefits may not be awarded for a period more 
than one year prior to the date of receipt of an application 
for benefits, or the enrollment certification, whichever is 
later.  See 38 C.F.R. § 21.4131(a) (1998).  In the present 
case, the appellant's Enrollment Certification reflecting the 
courses pursued from April 6, 1994 to June 20, 1995, was 
received on February 2, 1998, which was later than the 
October 1996 receipt of her Application for Education 
Benefits.  The date one year prior to the date of receipt of 
the Enrollment Certification is February 2, 1997.  As that 
date is later than the dates of the courses for which the 
appellant is seeking DEA benefits, there is no basis to award 
Chapter 35 DEA benefits for those courses, and the appeal is 
denied under the regulations in effect prior to June 1999. 

Reviewing the appellant's claim under the current version of 
the regulations, the Board finds that there is also no basis 
to grant her claim.  The current regulations, as noted above, 
essentially indicate that the commencing date of DEA benefits 
is based on the latest of a series of dates.  38 C.F.R. 
§ 21.4131(d) (1999).  Looking at those dates, the Board notes 
that the appellant's DEA eligibility, according to the May 
1996 rating decision, was June 8, 1992.  However, her 
beginning period of eligibility was June 5, 1996, which is 
the date she was notified of the award.  See 38 C.F.R. 
§ 21.4131(d)(i).  Parenthetically, the Board notes that in a 
July 1998 letter the RO informed the appellant that her 
delimiting date had been adjusted to reflect a period 10 
years from the date of notice of her eligibility for Chapter 
35 benefits, or May 10, 2006; however, the Board observes 
that May 10, 1996 was the date of the rating and not the 
notice.  The date of the notice of eligibility for Chapter 35 
benefits was clearly June 5, 1996.  The appellant's claim was 
received on October 8, 1996, and one year prior to that is 
October 8, 1995.  See 38 C.F.R. § 21.4131(d)(ii).  The date 
the school certified the courses, according to 38 C.F.R. 
§ 21.4131(b), was April 6, 1994.  See 38 C.F.R. 
§ 21.4131(d)(iv).  The latest of the foregoing dates is June 
5, 1996.  As the courses for which the appellant claims DEA 
benefits were pursued prior to that date, there is simply no 
basis to award DEA benefits for those courses under the 
current regulations.

The Board acknowledges the appellant's argument that in the 
May 1996 rating decision, it was noted that her entitlement 
to DEA began in June 1992.  However, even assuming that June 
1992 was her beginning date of eligibility, the regulations 
under 38 C.F.R. § 21.4131(d) indicate that the commencing 
date of DEA benefits will be the latest of a series of dates.  
June 1992 is not later than dates such as the date of receipt 
of the appellant's claim for benefits.  Therefore, her appeal 
would still fail under that argument.  

The Board also acknowledges the appellant's arguments that 
she could not apply for benefits before her husband was 
awarded a 100 percent rating.  However, while the appellant 
may not have been entitled to Chapter 35 DEA benefits prior 
to the veteran being awarded a total rating, there is nothing 
in the regulations that would have prevented the appellant 
from applying for DEA benefits prior to the time the total 
rating was awarded. 

In conclusion, as set forth above, under the regulations 
currently in effect, and under the regulations in effect 
prior to June 1999, there is no legal basis for an award of 
DEA benefits pursuant to Chapter 35, Title 38, United States 
Code, for education pursued from April 6, 1994 to June 20, 
1995.  The law as clear as to the commencing date for an 
award of educational assistance benefits, and there is no 
applicable statutory provision for any exceptions to those 
filing requirements.  As the appellant did not satisfy the 
requirements, as outlined above, her appeal must fail.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994)(where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

The claim for entitlement to educational assistance benefits 
under Chapter 35, Title 38, United States Code, for periods 
of enrollment from April 6, 1994 to June 20, 1995, is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

